NOVEMBER 25, 2018 John W. Peterson

Creditor 838/NWTM
uNrrEo states BANKRuPTcY couRTcAsE ii lamar cMA 16315 123th Ave. s.t.
cAsE ii 16-11757 cMA aenton, wA. sense
Fu_eo
NORTHWEST TERR|TOR|AL MlNT BAN|<RUPTCY Western District»oi washington
wEsTERN custch oi= wAsHINsToN *i S°**“‘
700 sTEwART sTnEET Ngy 2 g 2513

sEAmE, wA, 93101

crest-escape

THE HGNORABLE CHRESTOPHER Nl. ALSTGN

l am creditor 838 in the above entitled action. | have suffered the loss of 25 1 oz. Canadian Gold Maple
Leaf coins of my 87 total that were stored in the Northwest Territorial Mint vault. This represents approximately
533.000 at this time- l paid a storage fee to the Mint to protect these coins from ioss. l also signed an insurance
contract with the Mint to guarantee replacement of the coins. The detailed storage inventory the Trustee, Nlr.
Calvert, promised us creditors has never been suppiied. The guarantee of replacement agreement has been
disallowed presumably by the court. How does the Trustee justify asking the court to end the bankruptcy, and
pay himself and his accounting company Cascade Capital Group, without a full accounting of the assets at the
time of his taking over the bankruptcy? lsn’t such an accounting, if made properly, the key evidence against the
debtor, Ross Hansen? Why would such data still be unavailable to the creditors three years after initiating this
bankruptcy?

None of the unsecured creditors has any idea what existed in the NWTM vaults at the time this
bankruptcy was tiled. The Unsecured Creditor's Committee (U.C.C.) repeatedly asked for a` Forensic Accounting,
but none was provided. On February 10, 2017, the U.C.C. voted to undertake a fui| outside audit of the
Trustee’s books. Such audit has yet to be performed, in spite of the fact that serious accounting errors (ai"ter the
bankruptcy iiiing was made) with storage metal were given, and how bullion was not accounted for while Mr.
Ca|vert was Trustee. The Trustee apparently has claimed that the FB| was present for inventorying and that it
had pictures taken of everything, but in reality the FB| was only present for part of the inventory at one of three
NWTM locations. The FBi thus had no exposure to two of the most seriously flawed inventories They
apparently also discovered bullion in document containers provided by the Trustee.

Cascade Capita| Group, the Trustee's accounting company, has never provided a complete accounting to
the creditors. No inspection or examination of any records has been made by the U.C.C. or any other creditor,
as yet. No visible work product 1I’rorn this group has been made available to creditors, as yet, either. Lastly, no
reorganization plan has ever been presented to the creditors which wouid re-establish the business of NWTM.

As creditors, many of us will need some proof of claim via the bankruptcy in order to ciaim casualty
losses on our IRS Tax Returns. The least we should be able to expect from this bankruptcy is a receipt from the
Trustee for our individual losses. Such data would be available with a complete inventory, which should have
already been given to the creditors. Please do not close this case until such inventory/audit is completed, your
honor. Thank you for your attention to this matter.

HN W. PE[ERSON 11/25/2018
G i’i gi in di

CaSe 16-11767-CMA DOC 1939 Filed 11/29/18 Ent. 11/29/18 14243214 Pg. 1 Of 2

NOVEMBER 25, 2018 John W. Peterson

Creditor 838/NWTM
UNlTED $TATES BANKRUPTCY COURTCASE # 16-11767 CMA 16315 129'[h Ave. S.E.
CASE # 16~11767 CN|A ` Renton, WA. 98058

NORTHWEST TERRITGRIAL MlNT BANKRUPTCV
WESTERN D|STR|CT OF WASH|NGTON

700 STEWART STREET

SE!-'iTTLEll WA. 98101

THE HONORABLE CHRlSTOPHER lVi. ALSTON

l arn creditor 838 in the above entitled action. l have suffered the loss of 25 1 oz. Canadian Goid Maple
Leaf coins of my 87 total that were stored in the Northwest Territorial Mint vault. This represents approximately
533,000 at this time. l paid a storage fee to the Mint to protect these coins from loss. l also signed an insurance
contract with the Mint to guarantee replacement of the coins. The detailed storage inventory the Trustee, Mr.
Calvert, promised us creditors has never been supplied. The guarantee of replacement agreement has been
disallowed presumably by the court. How does the Trustee justify asking the court to end the bankruptcy, and
pay himself and his accounting company Cascade Capital Group, without a full accounting of the assets at the
time of his taking over the bankruptcy? lsn't such an accounting, if made properly, the key evidence against the
debtor, Ross Hansen? Why would such data still be unavailable to the creditors three years after initiating this
bankruptcy?

None of the unsecured creditors has any idea what existed in the NWTN| vaults at the time this
bankruptcy was filed. The Unsecured Creditor's Comrnittee [U.C.C.) repeatedly asked for a Forensic Accounting,
but none was provided. On February 10, 2017, the U.C.C. voted to undertake a full outside audit of the
Trustee's books. Such audit has yet to be performed, in spite of the fact that serious accounting errors latter the
bankruptcy filing was made) with storage metal were given, and how bullion was not accounted for while Mr.
Ca|vert was Trustee. The Trustee apparently has claimed that the FB| was present for inventorying and that it
had pictures taken of everything, but in reality the FBi was only present for part of the inventory at one of three
NWTM locations The FBi thus had no exposure to two of the most seriously flawed inventories. They
apparently also discovered bullion in document containers provided by the Trustee.

Cascade Capital l.'§roupl the Trustee’s accounting company, has never provided a complete accounting to
the creditors. No inspection or examination of any records has been made by the U.C.C. or any other creditor,
as yet. No visible work product from this group has been made available to creditors, as yet, either. i_astly, no
reorganization plan has ever been presented to the creditors which would re-estabiish the business of NWTM.

As creditors, many of us will need some proof of claim via the bankruptcy in order to claim casualty
losses on our iRS Tax Returns. The least we should be able to expect from this bankruptcy is a receipt from the
Trustee for our individual losses. Such data would be available with a complete inventory, which should have
already been given to the creditors, Please do not close this case until such inventory/audit is completed, your
honor. Thank you for your attention to this matter.

.|GHN W. PETER$ON 11/25/2018

dow tdc Ccu,ns'cl

CaSe 16-11767-CMA DOC 1939 Filed 11/29/18 Ent. 11/29/18 14243:14 Pg. 2 Of 2

